ON MOTION iron REHEARING
Luke, J.
The only contention in the motion for rehearing is that no certified copy of the ordinance of the City of Atlanta which *676the accused was convicted of violating was in the record transmitted to this court, and, therefore, this court (not being authorized to take judicial cognizance of the existence of a municipal ordinance) had no evidence before it to show the existence of such an ordinance. This contention is without merit. The record shows, without dispute, that a certified copy of the ordinance in question was admitted in evidence. It is true that, through some oversight, the certified copy was not transmitted with the record to this court. However, the record affirmatively shows that the certified copy of the ordinance admitted in evidence was a copy of the same ordinance which the accused was charged with having violated, and that the provisions of that ordinance were set forth specifically in the indictment. The record, therefore, clearly shows not only that a certified copy of the ordinance was introduced in evidence, but what were the provisions of the ordinance. Under such circumstances this court certainly did have evidence before it not only of the existence of the ordinance but of the specific provisions thereof.

Rehearing denied.

Broyles, O. J., and Bloodworlh, J., concur.